Citation Nr: 1004614	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral temporomandibular joint (TMJ) 
syndrome.

2.  Entitlement to service connection for bilateral TMJ 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1979 and from April 1979 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO).  A March 2005 rating decision denied the Veteran's 
petition to reopen his claim for service connection for 
bilateral TMJ syndrome.  A hearing before a hearing officer 
at the RO was conducted in May 2006.  An October 2007 rating 
decision denied service connection for fatty liver disease.  
A videoconference hearing was conducted before the 
undersigned in December 2008.

In an April 2009 decision, the Board denied the petition to 
reopen.  The Veteran entered a timely appeal to the U. S. 
Court of Appeals for Veterans Claims (Court).  By Order 
dated in November 2009, pursuant to a joint motion, the 
Court remanded the decision to the Board for readjudication.  

The issue of entitlement to service connection for bilateral 
TMJ syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In December 1989, the RO denied service connection for 
bilateral TMJ syndrome.  The Veteran was notified of that 
decision in a letter dated the next month, did not timely 
appeal, and that decision is now final.

2.  The evidence presented since the December 1989 denial 
action relates to an unestablished fact necessary to 
establish the claim, and, in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
TMJ syndrome.


CONCLUSIONS OF LAW

1.  The December 1989 RO decision denying service connection 
for bilateral TMJ syndrome is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for bilateral TMJ syndrome is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1989, the Veteran requested service connection for 
the residuals of an inservice head injury occurring in 
August 1976.  In a December 1989 decision, the RO denied, in 
part, service connection for bilateral TMJ, as the condition 
was not found in the evidence of record.  The RO noted that 
the Veteran sustained a head injury in service in August 
1976.  Service treatment records also noted that the Veteran 
was examined on September 30, 1976, and that "tenderness" 
was noted at the bilateral rami of the jaw.  The RO also 
considered the report of a fee basis neurological 
examination conducted in September 1989.  The Veteran 
complained of snapping, popping, and catching of the jaw 
area since about two or three years after the 1976 head 
injury.  The examiner stated that TMJ disease might be a 
cause of the Veteran's headaches, and that he was not sure 
whether the Veteran's bilateral TMJ syndrome would relate to 
the head injury.

The Veteran was notified of the decision in January 1990, 
but he did not appeal within one year of that notice and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  When a claim is the subject of a 
prior final denial, it may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new 
and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to the December 1989 rating 
decision is presumed credible for the purposes of reopening 
a claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 2004, the Veteran petitioned to reopen his claim of 
service connection for bilateral TMJ syndrome.

Since the credibility of the evidence received since the 
last denial is to be presumed, Justus, supra, the Board will 
reopen the Veteran's bilateral TMJ syndrome claim based on 
receipt of a May 2006 letter from Clifford D. Copus, D.D.S., 
who stated that he examined the Veteran and he exhibited 
bilateral TMJ crepitus and pain in the left TMJ.  The 
private physician noted that the Veteran stated that "he has 
suffered from this condition since 1975-76, and that it is 
service related."  This statement relates to an 
unestablished fact necessary to establish the claim, and, in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of 
service connection for bilateral TMJ syndrome.  


ORDER

The claim for service connection for bilateral TMJ syndrome 
is reopened.  To this extent only, the appeal is granted.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
A VA dental examination was conducted in July 2006.  
However, another examination is necessary to decide this 
claim.  The examiner stated that review of the medical 
records revealed no evidence of inservice findings or 
complaints of TMJ disorder; or popping, clicking, or pain in 
his muscles of mastication.  The examiner opined that the 
Veteran's bilateral TMJ syndrome was unlikely the result of 
the inservice injury, but more likely caused by post-service 
bruxism and stress.  However, a September 30, 1976, service 
treatment record noted that the Veteran had bilateral jaw 
tenderness on examination.  This clinical record should be 
specifically discussed in any subsequent examination report.  



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 are completed.  Also request that 
the Veteran submit all relevant evidence 
and information in his possession.

2.  Arrange for a VA examination of the 
Veteran by an appropriate dental 
professional to determine the nature, 
extent, and etiology of any TMJ present.  
The Veteran's claims folder must be made 
available in conjunction with the review.  
The examiner should render an opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any currently diagnosed TMJ 
disability was caused by service.  In 
rendering the requested opinion, the 
examiner must address the significance of 
a September 30, 1976, service treatment 
record which noted that the Veteran had 
bilateral jaw tenderness on examination.  
The examiner should provide a 
comprehensive rationale for the opinions 
provided.

3.  Readjudicate the Veteran's claims for 
entitlement to service connection for 
bilateral TMJ syndrome.  If the action 
taken is adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  He 
and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board, 
if appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


